Citation Nr: 0008190	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  94-26 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1979, and from July 1980 to July 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for a neck 
disorder.  In December 1996, July 1997, and March 1999, the 
Board remanded the case to the RO for development of evidence 
relevant to the veteran's claim.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran sustained traumatic injuries to his neck 
during service.

3.  The veteran reported chronic neck pain during and after 
service.

4.  The veteran sustained additional injury to his neck in a 
1994 motor vehicle accident.

5.  A VA physician has opined that the veteran had a chronic 
neck disability due to injuries during service, even prior to 
exacerbation of that condition in a 1994 motor vehicle 
accident.



CONCLUSION OF LAW

It is reasonably shown that a chronic neck disability was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a chronic neck 
disability, which he contends resulted from neck injuries 
during service.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  A person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has defined a well grounded claim as a plausible 
claim; one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The veteran's claim for service connection for a neck 
disorder is addressed by records of medical treatment for 
neck pain during service, medical evidence of a current neck 
disorder, and a medical opinion that some of the current 
impairment of the veteran's neck is attributable to injuries 
during service.  The Board finds that this evidence is 
sufficient to make the veteran's claim well grounded.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

The veteran's service medical records show treatment for neck 
pain on three occasions: in September 1977, for neck pain 
with onset with an impact with another player while playing 
football; in March 1979, for neck pain following jamming of 
the head into the sand while body surfing; and in June 1981, 
for pain in one side of the neck with turning to that side.

The veteran filed his claim for service connection for a neck 
disorder in April 1993.  He appealed the July 1993 rating 
decision that denied the claim.  Records associated with the 
claims file document that, while the veteran's appeal was 
pending, he was involved in a motor vehicle accident, in 
November 1994, and that motor vehicle accident caused injury 
to the veteran's cervical and lumbar spine.  The veteran does 
not dispute that the 1994 accident caused additional injury; 
but he has continued his appeal, contending, in essence, that 
service connection is nonetheless warranted for the neck 
disability produced by injury during service.

Following the head jamming injury in March 1979, the examiner 
reported that the range of motion of the veteran's cervical 
spine was markedly limited in all directions.  The examiner's 
assessment was acute cervical strain.  No x-rays were taken 
of the veteran's cervical spine after the 1979 injury or at 
any other time during service.  All of the cervical spine 
x-rays of record were taken after the November 1994 motor 
vehicle accident.

The cervical spine x-rays taken in 1994 and later reveal 
compression fractures of the veteran's C4, C5, and C6 
vertebrae.  Physicians who have reviewed the x-rays have 
reported the impression that the fractures were or might be 
"old" or "remote," i.e., incurred before the 1994 motor 
vehicle accident.  A VA physician, Dr. Brown, examined the 
veteran in November 1997 at the Bay Pines, Florida, VA 
Medical Center (VAMC).  Dr. Brown reported as history that 
the veteran apparently was involved in a surfing accident 
during service, and suffered fracture of the cervical spine.  
While Dr. Brown reported that the claims file was reviewed 
prior to the examination, Dr. Brown did not indicate whether 
the radiological reports in the claims file supported a 
conclusion that the compression fractures of the cervical 
vertebrae had occurred during the veteran's service.

In order to develop a clearer evidentiary basis for a 
decision, the Board remanded the case in March 1999 for a 
clarification and opinion by Dr. Brown, if available, or by 
another VA physician, as to whether the radiological and 
other medical evidence tends to show that the cervical 
vertebrae compression fractures were incurred during the 
veteran's service.  The Board asked that Dr. Brown or the 
responding physician review the claims file, with particular 
attention to the reports describing x-rays, CT scans, and any 
other diagnostic imaging of the veteran's cervical spine, and 
respond to the following question:  "In your opinion, is it 
as likely as not that the compression fractures of the 
veteran's cervical vertebrae were incurred during his 
service?"

In May 1999, VA physician Theophil Sutton, M.D., wrote that 
he had reviewed the veteran's claims file, and had discussed 
with Dr. Brown the November 1997 VA examination of the 
veteran.  Dr. Sutton responded to the inquiry in the Board 
remand as follows:


Patient did have significant neck 
injuries during the service with 
subsequent chronic neck pain.  He did 
have reduced range of motion and some 
chronic pain at that time.  After his 
discharge from the service he did have a 
motor vehicle accident resulting in a 
cervical spine fracture and some 
worsening of his neck problems.  It would 
be impossible to differentiate the 
baseline manifestations of his service-
connected condition versus the amount of 
exacerbation of his injury after the 
service.  You would expect that he would 
have some progression from his problem in 
the service.  However, the car accident 
fracture certainly made the problem 
worse.

IN SUMMARY:  Again, it is impossible to 
differentiate the amount of worsening of 
his neck injury from the service versus 
the amount related to his car accident.

In his opinion, Dr. Sutton indicated that the fractures of 
the cervical vertebrae occurred in the post-service motor 
vehicle accident; but Dr. Sutton also clearly indicated that 
the veteran did have a chronic neck disability resulting from 
injuries during service.  The Board finds that Dr. Sutton's 
opinion puts the evidence at least in equipoise as to whether 
the veteran has a chronic neck disability attributable to 
injuries during service.  Resolving the reasonable doubt in 
favor of the claimant, as required by 38 U.S.C.A. § 5107(b) 
(West 1991), the Board grants service connection for a 
disability of the veteran's neck.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a neck disability is 
granted.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

